Proceeding pursuant to section 207 of the Eminent Domain Procedure Law to review a determination of the Tarrytown Urban Renewal Agency, dated September 3, 1981 and made after a public hearing, which concluded that there is a public use, benefit and purpose to be served by the condemnation of the exclusivity clause in the lease agreement to which petitioner’s franchise is subject. Proceeding dismissed as academic, without costs or disbursements. On March 24, 1982 the following resolution was adopted by the Tarrytown Urban Renewal Agency: “whereas, this Board has now been reliably informed that the Robert Martin Company (lessor) and the Kenmor Company (lessee) have now signed an agreement to the effect that in consideration of certain payments and agreements, the said lease clause is not and will not be applicable to a Grand Union supermarket to be built and operated in the Urban Renewal Area, now, therefore be it resolved, that the aforesaid instruction to the Village Attorney be rescinded and that this Agency shall not at this time pursue condemnation of a lease clause which no longer is effective or an impediment to satisfaction of the public interest.” In view of respondent’s determination not to pursue a condemnation of the exclusivity clause, there is no subject of a proceeding pursuant to EDPL 207. Accordingly, the petition must be dismissed as academic. Gibbons, J. P., Gulotta, O’Connor and Boyers, JJ., concur.